Citation Nr: 1820740	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 and from November 1972 to August 1976.  The Veteran served in the Republic of Vietnam from November 1966 to November 1967.   For his service, the Veteran was awarded a Purple Heart medal with 1st Oak Leaf Cluster and a Bronze Star medal.  He died on September 28, 2013.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

After the Veteran's first period of service, he was discharged under honorable conditions.  However, he was discharged under conditions other than honorable from his second period of service.  Accordingly, the Board may not consider the second period of service in regard to service connection; however, the Board will still consider the claim with regard to his honorable period of active service.  See 38 U.S.C. §§ 101 (18), 1318 (2012); 38 C.F.R. § 3.12 (a) (2017).  

The Board remanded this claim in September 2016 and in October 2017 for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The cause of the Veteran's death was liver cancer, which was primarily caused by his diagnosis of hepatitis C.  

2. The Veteran was not service connected for hepatitis C at the time of his death, the RO finding that the Veteran's post-service intravenous drug use posed a greater risk for acquiring hepatitis C than in-service events, such as piercing injuries, contact with bodily fluids, or sexual activities.  The record does not show that the Veteran's hepatitis C was incurred in or related to service. 

3.  The Veteran's liver cancer was not caused by or related to his service-connected PTSD or in-service exposure to herbicide agents. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C. §§ 1110, 1310, 1311, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

In the context of a claim for dependency and indemnity compensation (DIC), § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated March 2014.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159; DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical nexus opinion for a DIC claim, it does require VA to assist a claimant in obtaining such whenever necessary to substantiate the DIC claim).  In this case, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service treatment records, relevant examination reports, and written statements by the Veteran and appellant. 

The Board also finds that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Medical opinions were obtained pursuant to both remands that addressed medical questions regarding the cause of the Veteran's death.  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 
Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be medically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, are not to be held to have contributed to death if primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  This may include statements conveying sound medical principles found in medical treatises or contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the person providing it have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and reports information that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

At the time of the Veteran's death, he was service connected for posttraumatic stress disorder (PTSD) at a 70 percent evaluation, degenerative joint disease (DJD) of the lumbosacral spine at a 40 percent evaluation, DJD of the right knee at a 30 percent evaluation for limited extension and a 10 percent evaluation for limited flexion, DJD of the left knee at a 30 percent evaluation for limited extension and a 10 percent evaluation for limited flexion, a left knee replacement at a 30 percent evaluation, sciatic neuropathy at a 10 percent evaluation, and scars of the forearm and right thigh, both at a 0 percent evaluation.  His total evaluation was 90 percent at the time of his death.  Beginning September 1, 2008, the Veteran also had a total disability rating based on individual unemployability (TDIU).

The Veteran's death certificate dated September 28, 2013 shows that the Veteran's cause of death was "complications of liver cancer."  There are no other immediate causes of death or contributory conditions listed as factors that led to the Veteran's cause of death.  

In the appellant's notice of disagreement dated April 2014, she reported that the Veteran's hepatitis C was a primary cause of his liver cancer.  She reported that the Veteran stated his hepatitis C was acquired in Vietnam, even though he had been denied service connection for the condition. 

In correspondence dated July 2014, the appellant stated that the Veteran was prescribed an "experimental drug" by the VA for his liver disease, which changed his behavior.  She stated after taking the medication, the Veteran's "health got worse and worse."  She also reported that the Veteran's injuries in service and his service-connected conditions made him weak and compromised his immune system, which ultimately made him more susceptible to liver cancer. 

In an April 2015 opinion, a VA psychiatrist stated that the Veteran had a history of abusing alcohol prior to joining the military.  He stated that the Veteran "specifically denied any substance abuse history including an increase of alcohol intake after he served in combat or he left the military."  The psychiatrist noted that in all previous PTSD examinations, the Veteran had denied consuming alcohol to self-medicate his PTSD.  The Board notes that a review of the file shows that in VA examinations for PTSD dated August 1999, June 2003, July 2004, the Veteran denied problems with drugs or alcohol, specifically when discussing his PTSD symptoms. 

The psychiatrist also noted that the Veteran had a six year period of sobriety following his diagnosis of hepatitis C, despite continuing PTSD symptoms.  Based on these facts, the psychiatrist found that it was less likely than not that the Veteran's alcohol abuse was secondary to the Veteran's PTSD, a "causative factor in his hepatocellular carcinoma," or related to his military service.  Instead, he found that it was more likely than not that the Veteran's hepatitis C was the main cause of his liver cancer. 

In her May 2015 substantive appeal, the appellant stated that the Veteran's liver condition "could have come from ... exposure to blood and body fluids handling dead Vietnamese soldiers or from being injured and treated in the jungles of Vietnam under bad conditions."  She also reiterated that the Veteran's alcohol and drug habit were caused by his PTSD in relation to his experiences he underwent during his service in Vietnam. 

In May 2015 correspondence, the appellant stated that the Veteran used intravenous drugs to cope with is PTSD symptoms. 

In October 2016 correspondence, the appellant stated that after the Veteran returned from Vietnam "he was totally [different] and he definitely had an adjustment disorder.  He could not sleep and he just could not leave the war.  By that time he was drinking more and more."  She stated that the Veteran used alcohol and drugs to cope with the difficulties of his PTSD and the memories of Vietnam.  Overtime, she stated that his alcohol consumption and medication for his PTSD "worked against his liver" and that by the time he sought VA treatment "his liver was destroyed."  

In February 2017 the same psychiatrist who provided the April 2015 opinion reaffirmed his findings that the Veteran's PTSD did not relate to his alcohol use, again noting that the Veteran reported drinking before service, denied drinking was in relation to his PTSD, and abstained from drinking after he was diagnosed with hepatitis C, but still had PTSD symptoms.  The psychiatrist noted that untreated substance abuse disorders are "by their nature, progressive and have a poor prognosis."  Based on these findings, the psychiatrist stated that the Veteran's PTSD was less likely than not related to his alcohol consumption or his liver cancer. 

In April 2017, an examiner addressed whether the Veteran's hepatitis C was acquired in service.  The examiner opined that the Veterans superficial wounds to the hand, thigh injury, and in-service STD were all low risk factors for acquiring hepatitis C.  Instead, the examiner stated that the Veteran's diagnosed hepatitis C was acquired by intravenous drug use, explaining that the risk of acquiring hepatitis C from intravenous drug use "is up to 90%."  The examiner cited to medical literature which found that intravenous drug use held the highest rate of transmission of hepatitis C in comparison to all other forms of transmission, including blood transfusions, injury from a bloody object, or pierced body parts. 

In June 2017, the appellant restated her belief that the Veteran's PTSD caused his alcohol use, which led to his liver cancer.  She also stated that the use of a shared air gun for vaccination or shared razors for grooming could have caused the Veteran's hepatitis C, which also led to his liver cancer. 

In a January 2018 opinion, an examiner stated that it was less likely than not that the Veteran's liver cancer was caused by his exposure to herbicide agents in service.  The examiner cited to medical studies that had been unable to show a link between cancers of the gastrointestinal system, including the liver, and herbicide or dioxin exposure.  Furthermore, the examiner stated that the Veteran developed liver cancer "most likely as a consequence of his long standing hepatitis C infection."  

In correspondence dated February 2018, the appellant restated that the Veteran's liver cancer was caused by his hepatitis C and alcohol use, both of which originated from his service in Vietnam.  

Analysis 

The appellant seeks service connection for the cause of the Veteran's death.  The death certificate is very clear that the cause of the Veteran's death was his liver cancer.  There are no other contributory or primary causes listed.  Therefore, the main question in this case is whether any of the Veteran's service-connected conditions or events in his service caused or related to his liver cancer. 

The appellant has provided several theories by which the Veteran's service related to his liver cancer.  First, she states that the Veteran's hepatitis C was incurred in service and ultimately caused his liver cancer.  Second, she states that the Veteran's PTSD caused his alcohol use, which in turn caused his liver cancer.  Finally, she states that the Veteran's exposure to herbicide agents in service caused his liver cancer.  Unfortunately, as explained below, the evidence of record does not support any of these theories and entitlement to service connection for the cause of the Veteran's death must be denied.  

In addressing the appellant's first theory of entitlement regarding hepatitis C, multiple opinions of record state that the Veteran's liver cancer was caused by his chronic hepatitis C.  The Board notes that the Veteran was denied service connection for hepatitis C originally in July 2002.  At that time, the RO found that the disease was not incurred in service, citing to medical evidence that showed his post-service risk factors for the disease were greater than his in-service risk factors.  The claim for service connection was subsequently denied for reopening in February 2003 and October 2006.  The appellant states that the Veteran had sought to continue his claim for hepatitis C, but ultimately he was too sick to do so.  

After reviewing the evidence however, the Board finds that the evidence of record does not support a finding that the Veteran's hepatitis C was caused by or related to the Veteran's service.  The April 2017 specifically addressed this question, and provided a well-reasoned and supported opinion that stated the Veteran's hepatitis C was more likely than not caused by his post-service intravenous drug use.  The examiner opined that the Veteran's superficial wounds to the hand, thigh injury, and in-service STD were all low risk factors compared to the intravenous drug use, explaining that the risk of acquiring hepatitis C from intravenous drug use "is up to 90%."  The examiner cited to medical literature which found that intravenous drug use held the highest rate of transmission of hepatitis C in comparison to all other forms of transmission, including blood transfusion, injury from a bloody object, or pierced body parts.  

The appellant added in February 2018 correspondence that the use of a shared air gun for vaccination or shared razors for shaving in service could have also been causes for his hepatitis C.  Considering the April 2017 opinion, however, these activities would still be much lower risk factors than intravenous drug use, falling into similar categories of activities already considered by the previous opinion. 

While the appellant is competent to provide statements regarding circumstances she observed, she is not medically trained and does not have the experience or expertise required to provide medical opinions regarding the cause of the Veteran's hepatitis C. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while she has stated her belief that the Veteran's hepatitis C was caused by events in service, the Board finds the medical opinions of record more persuasive in their informed medical opinions concluding that the Veteran's in-service activities more than likely did not cause his hepatitis C, the cause being more than likely his post-service intravenous drug use.

Turning to the second theory of entitlement, the Board finds that there is insufficient evidence to find that the Veteran's service-connected PTSD caused or contributed to his liver cancer.  On multiple occasions, the appellant has stated that the Veteran's PTSD caused his alcohol use, which led to his liver cancer.  She noted that the Veteran self-medicated with alcohol, which ultimately damaged his liver and caused his cancer. 

The medical evidence of record, however, shows that the Veteran's PTSD did not cause his alcohol use.  In the April 2015 opinion, a VA psychiatrist found that the Veteran had a reported history of alcohol use before joining the military.  Furthermore, the psychiatrist noted that the Veteran denied that his PTSD symptoms led to alcohol use.  The Board notes that three PTSD examinations conducted in August 1999, June 2003, July 2004, show that the Veteran did not report abusing alcohol.  These examinations were specifically conducted to address what symptoms the Veteran was experiencing in relation to his PTSD.  He did not report more alcohol use in relation to his diagnosis.  The psychiatrist also noted that the Veteran had a six year period of sobriety following his diagnosis of hepatitis C, despite continuing PTSD symptoms.  Based on these facts, the psychiatrist found that it was less likely than not that the Veteran's alcohol use was secondary to the Veteran's PTSD.  

The Board does not doubt that the Veteran had difficulties with his service-connected PTSD; it is clear from the record that the Veteran struggled with many PTSD symptoms that affected his everyday life.  However, the evidence of record does not show that this condition caused or led to his alcohol use.  The appellant is competent to provide statements regarding the Veteran's historical alcohol use, but she does not have the expertise to state whether certain symptoms are related to a PTSD diagnosis.  See Jandreau, 492 F.3d at 1372.  Therefore, the evidence of record does not support a finding that the Veteran's PTSD causally related to his alcohol use or his ultimate liver cancer. 

Even if the Board were to find that the Veteran's PTSD led to alcohol use, there is still insufficient evidence to support a finding that his alcohol use caused his liver cancer.  The April 2015 psychiatrist stated specifically that the cause of the Veteran's liver cancer was ultimately his hepatitis C; other medical opinions of record support this finding.  Essentially, there is no medical evidence of record that would link the Veteran's PTSD to his liver cancer.  Additionally, the Board cannot find that the Veteran's alcohol use alone is service connected.  The law very clearly states that service connection cannot be established on a direct basis for a disease or injury that results from a claimant's abuse of alcohol or drugs if the claim was filed after October 31, 1990.  38 C.F.R. §§ 3.1(m), 3.301(a).  Therefore, the Board cannot make a finding that his liver cancer was caused by or related to his service-connected PTSD. 

Addressing the final theory of entitlement, the Board finds there is insufficient evidence to make a finding that the Veteran's liver cancer was caused by herbicide exposure in service.  At the outset, the Board notes that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  Therefore, there is no question that the Veteran was exposed to an herbicide agent while he was in service.  

Unfortunately, there is no evidence of record to show that his herbicide exposure caused or related to his liver cancer.  Liver cancer or hepatic cancers generally are not a presumptive disease under 38 C.F.R. § 3.309(e).  Service connection may still be established by showing that the disability was directly caused by herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The January 2018 opinion stated however that medical evidence did not link cancers of the gastrointestinal system, including the liver, to herbicide or dioxin exposure.  Without medical evidence to support a finding on this complex medical question, the Board cannot conclude that the Veteran's liver cancer was related to his in-service herbicide exposure.  

The Board understands that the Veteran had many difficulties while he was alive related to his experiences from service.  The Board is sympathetic to the appellant's situation and understands that the hardships the Veteran faced, she also faced in her own way.  The Board has reviewed the record in the manner most favorable to the appellant permissible under applicable law.  The evidence overwhelmingly supports that the Veteran's liver cancer and ultimate death were caused by hepatitis C. Unfortunately, the evidence does not allow the Board to find that the Veteran's hepatitis C is related to service.  Similarly, the evidence does not show that his PTSD or exposure to herbicides in service related to his liver cancer.  Therefore, the claim must be denied.   

The Board is grateful for the Veteran's honorable service and regrets that a more favorable outcome could not be reached. 


ORDER

Service connection for the cause of the Veteran's death is denied. 




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


